The plaintiff in error, hereinafter called defendant, was convicted in the county court of Oklahoma county on a charge of maintaining a public *Page 36 
nuisance, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The record discloses that at the time charged two officers with a search warrant went to the place of residence of defendant and where also was operated a small grocery store and cold drink stand; there they found two customers who had just purchased two bottles of beer and were in the act of drinking it. They seized this beer, had it analyzed, and it showed more than 6 per cent. alcohol. It is argued that the evidence is insufficient and that the evidence introduced was obtained by an illegal search and that incompetent evidence relating to other offense was admitted. We have examined fully the contentions made, and deem it unnecessary to discuss them. None of them can be sustained.
It is further argued at some length that it will be an extreme hardship on defendant if this conviction should be affirmed. This contention goes to the matter of clemency rather than to any legal question presented by the record.
The case is affirmed.